MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982)(per curiam). *638The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s seventh motion for reconsideration as numerically barred. See 8 U.S.C. § 1229a(5)(A); see also Cano-Merida v. INS 311 F.3d 960, 964 (9th Cir.2002) (BIA’s denial of a motion for reconsideration is reviewed for abuse of discretion). Accordingly, this petition for review is denied.
The motion for a stay of voluntary departure is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.